Reads, J.
He was a lucky administrator, who, having no-effects of his intestate in hand except slaves in November, 1864, was enabled to make any money out of them for the benefit of the estate, either by selling or keeping them.
In our case, the slaves were sold upon the petition of the next of kin, the only persons interested, with the concurrence *418•of the administrator, upon time, with the privilege to the purchaser to pay cash at the sale, in bank bills, instead of giving 'bond and security. All the slaves were bought by the next of kin, who gave their bonds with sureties, except one, who paid in bank bills. There was certainly nothing imprudent in this ■.arrangement.
Before the sale bonds fell due, all the obligors were insolvent, by the events of the war; so that nothing remained except the bank bills, which were paid at the sale ; and they were on special deposit in bank, and were worth twentj^-five cents in the dollar. This was divisible among the next of kin ; and, if it was the fault of the administrator that it was not divided, he is liable. But it seems not to have been his fault. The •next of kin disputed among themselves, as to who was entitled ■to it, some claiming all and notified him not to distribute it. And so the administrator kept the money on deposit, without using it, for them and until they could settle their dispute. 'The administrator has not made a dollar for himself and has -been guilty of no negligence by which others have lost. The bank bills having become worthless, and the sale notes insol■vent and uncolleetable, the proceeds of the sale of the slaves are a total loss, as the slaves would have been.
There is no, error in the rulings upon the exceptions appealed ifrom.
Let this be certified, &c.
J?ER Coeiam.
Judgment affirmed.